Case 2:18-cv-17127-MCA-LDW Document 11 Filed 12/29/20 Page 1 of 2 PageID: 168




                                    UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


    IBEW LOCAL UNION NO. 102, et al.

             Plaintiffs,
                                                                               Civil Action No. 18-17127
                      v.
                                                                                          ORDER
    NEW WHITE ELECTRIC, INC.,

             Defendant.


           THIS MATTER comes before the Court by way of Plaintiffs IBEW Local Union No.

102’s, IBEW Local 102 Welfare, Pension, Annuity and Joint Apprenticeship Training Funds,’ and

IBEW Local No. 102’s (“Plaintiffs”) Motion for Default Judgment, ECF No. 8, and Defendant

New White Electric Inc.’s (“Defendant”) Motion to Vacate Entry of Default, ECF No. 10; 1

           and it appearing that Defendant’s Motion is unopposed;

           and it appearing that “the [C]ourt may set aside an entry of default for good cause,” Fed.

R. Civ. P. 55(c);

           and it appearing that in exercising its discretion to set aside default, the Court must consider

“(1) whether the plaintiff will be prejudiced; (2) whether the defendant has a meritorious defense;

[and] (3) whether the default was the result of the defendant’s culpable conduct,” United States v.

$55,518.05 in U.S. Currency, 728 F.2d 192, 195 (3d Cir. 1984);

           and it appearing that “[l]ess substantial grounds may be adequate for setting aside a default

than would be required for opening a judgment,” Feliciano v. Reliant Tooling Co., 691 F.2d 653,

656 (3d Cir. 1982);




1
    Defendant failed to attach a proposed order to its motion, as required by Local Civil Rule 7.1(e).

                                                             1
Case 2:18-cv-17127-MCA-LDW Document 11 Filed 12/29/20 Page 2 of 2 PageID: 169




        and it appearing that Plaintiffs have not opposed Defendant’s Motion nor otherwise argued

they will be prejudiced by an order setting aside default;

        and it appearing that Defendant has filed a proposed answer proffering a defense to the

claims alleged in the Complaint; see Affidavit of David Dubinsky (“Dubinsky Aff.”) Ex. B (the

“Proposed Answer”), ECF No. 10.4;

        and it appearing that Defendant’s owner avers that he has taken steps to amicably resolve

this matter with Plaintiffs, Dubinksy Aff. ¶¶ 3-7, and the record does not demonstrate any “actions

taken willfully or in bad faith” that could support a finding of culpable conduct, see Gross v. Stereo

Component Sys., Inc., 700 F.2d 120, 123-24 (3d Cir. 1983);

        IT IS on this 29th day of December, 2020;

        ORDERED that Defendant’s Motion to Vacate Entry of Default, ECF No. 10, is

GRANTED; and it is further

        ORDERED that Defendant shall file the Proposed Answer within 20 days of the date of

this Order; and it is further

        ORDERED that Plaintiffs’ Motion for Default Judgment, ECF No. 8 is DENIED as moot.



                                                      /s Madeline Cox Arleo___________
                                                      MADELINE COX ARLEO
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
